                        THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


 ALICE WRIGHT



                        Plaintiff,

 VS.                                            Case No. 4:21-00064-MC-W-HFS

 DST SYSTEMS, INC.,

                        Defendant.




             DEFENDANT DST SYSTEMS, INC.’S MOTION TO DISMISS
            PLAINTIFF’S ACTION TO CONFIRM ARBITRATION AWARD

               DST Systems, Inc. (“DST”) hereby moves to dismiss plaintiff Alice Wright’s

(“Plaintiff”) action to confirm her arbitration award. Because DST has appealed the award that

Plaintiff seeks to confirm, the arbitration has not concluded and the award cannot be confirmed.

DST contemporaneously submits its Suggestions in Support of its motion to dismiss. As

explained more fully therein, confirming a non-final award would violate the terms of the

parties’ arbitration agreement, the Federal Arbitration Act, and Eighth Circuit law.

               WHEREFORE, DST respectfully requests that Plaintiff’s motion be dismissed in

its entirety with prejudice. Pursuant to 9 U.S.C. § 4, the Court should order the parties to

proceed with the appeals process before the American Arbitration Association, as set forth in the

parties’ arbitration agreement. The Court also should award DST its costs and attorneys’ fees for

responding to Plaintiff’s frivolous motion.




         Case 4:21-mc-00064-BCW Document 4 Filed 02/17/21 Page 1 of 3
Dated: February 17, 2021                 Respectfully Submitted,
       Kansas City, Missouri
                                         SHOOK, HARDY & BACON L.L.P.


                                         By:   /s/ Robert T. Adams

                                         Robert T. Adams (rtadams@shb.com)
                                         Ann M. Songer (asonger@shb.com)
                                         Michael S. Cargnel (mcargnel@shb.com)
                                         Rick Shearer (rshearer@shb.com)
                                         2555 Grand Blvd.
                                         Kansas City, Missouri 64108
                                         (816) 474-6550

                                         Attorneys for DST Systems, Inc.




                                     2
        Case 4:21-mc-00064-BCW Document 4 Filed 02/17/21 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify on this 17th day of February 2021, a copy of the above and foregoing

document was served on all counsel via the Court’s EC/CMF system.




                                                   ____/s/ Robert T. Adams




         Case 4:21-mc-00064-BCW Document 4 Filed 02/17/21 Page 3 of 3
